Exhibit 10.36
AMENDED AND RESTATED
DELAWARE INVESTMENTS U.S., INC.
INCENTIVE COMPENSATION PLAN
Amended and Restated Effective December 26, 2008
1. Purpose. The purpose of this Amended and Restated Delaware Investments U.S.,
Inc. Incentive Compensation Plan (the “Plan”), which was formerly known as the
“Delaware Investments U.S., Inc. Stock Option Plan,” is to assist Delaware
Management Holdings, Inc., a Delaware corporation (the “Corporation”), and its
subsidiaries in attracting, retaining, and rewarding key executives, investment
professionals, employees, and other persons who provide services to the
Corporation and/or its subsidiaries, enabling such persons to acquire or
increase a proprietary interest in the Corporation in order to strengthen the
mutuality of interests between such persons and the Corporation’s stockholders,
and providing such persons with annual and long-term performance incentives to
expend their maximum efforts in the creation of shareholder value. The Plan was
originally called the Delaware Investments U.S., Inc.Stock Option Plan,
effective January 1, 2001. The Plan was amended and restated as the Delaware
Investments U.S.,. Inc. Incentive Compensation Plan, effective November 5, 2007,
and subsequently amended and restated to preclude future awards and new
Participants under the Plan effective December 26, 2008.
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:
(a) “Award” means any Option, SAR (including Limited SAR), Restricted Stock or
Restricted Stock Unit, including Stock issuable pursuant to the foregoing,
together with any other right or interest granted to a Participant under the
Plan.
(b) “Beneficiary” means the person, persons, trust or trusts who or which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Corporation to receive the benefits specified under
the Plan upon such Participant’s death or to which Awards are transferred if and
to the extent permitted under Section 8(b) hereof. If, upon a Participant’s
death, there is no designated Beneficiary or surviving designated Beneficiary,
then the term Beneficiary means the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive such benefits.
(c) “Change of Control” means (i) with respect to Lincoln, a change of control
of Lincoln within the meaning of the Lincoln National Corporation Executive
Severance Benefit Plan, and (ii) with respect to DIUS or the Corporation (as the
case may be), the consummation of (a) a transaction after which neither Lincoln
(or any successor corporation to Lincoln following a merger of Lincoln with
another corporation, which merger is not a Change of Control of Lincoln) nor any
of its subsidiaries continues to be the beneficial owner of more than 50% of the
combined voting power of the then outstanding securities of DIUS, or the
Corporation (as the case may be) or (b) the sale or transfer of all or
substantially all of DIUS’s, or the Corporation’s (as the case may be), business
or assets to an entity other than Lincoln (or any successor corporation to
Lincoln following a merger of Lincoln with another corporation, which merger is
not a Change of Control of Lincoln) or one of its subsidiaries.
(d) “Change of Control Price” means an amount in cash equal to the higher of
(i) the amount of cash and fair market value of property that is the highest
price per share paid (including extraordinary dividends) in any transaction
triggering the Change of Control or any liquidation of shares following a sale
of substantially all assets of the Corporation, or (ii) the Fair Market Value
per share (as determined pursuant to Section 2(k)(1) or 2(k)(2), as applicable)
as of the Valuation Date occurring at any time during the 60-day period
preceding and 60-day period following the Change of Control.
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(f) “Committee” means the Compensation Committee of the Board of Directors of
Lincoln.

 

 



--------------------------------------------------------------------------------



 



(g) “DIUS” means Delaware Investments U.S., Inc.
(h) “Eligible Person” means each Executive Officer and other officers and
employees of the Corporation or of any subsidiary, including employees, agents
and brokers who may also be directors of the Corporation. An employee on leave
of absence may be considered as still in the employ of the Corporation or a
subsidiary for purposes of eligibility for participation in the Plan.
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(j) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.
(k) “Fair Market Value” means (1) with respect to any transactions related to
RSUs outstanding prior to December 26, 2008, the fair market value of Stock as
determined by the outside appraiser(s), who is (are) selected by the President
of the Corporation with the approval of the Chief Financial Officer of Lincoln
and who is (are) not the outside auditor for the Corporation or for Lincoln,
applying the principles set forth in Appendix A, and (2) for all Awards made and
with respect to any transactions related to those Awards on or after
December 26, 2008, the fair market value of Stock subject to the Award shall be
determined by an independent appraisal (without direction from management of
DIUS or its affiliates and without regard to the principles set forth in
Appendix A) using a valuation methodology that meets the requirements of Code
section 401(a)(28)(C) and the regulations issued thereunder as of a date that is
no more than 12 months before the relevant transaction to which the valuation is
applied (e.g., the date of grant of an Option).
(l) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.
(m) “Lincoln” means Lincoln National Corporation.
(n) “Option” means a right, granted to a Participant under Section 6(b) hereof,
to purchase Stock at a specified price during specified time periods.
(o) “Participant” means an Eligible Person who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.
(p) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
hereof.
(q) “Restricted Stock Unit” or “RSU” means a right to receive Stock, cash or a
combination thereof, granted to a Participant under Section 6(e) hereof.
(r) “Stock” means the common stock of DIUS, and such other securities as may be
substituted (or resubstituted) for Stock pursuant to Section 8(c) hereof.
(s) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to Section 6(c) hereof.
(t) “Valuation Date” means any date as of which the Fair Market Value of Stock
is determined. Unless the Committee reasonably concludes that no purpose under
the Plan would be served by determining Fair Market Value as of such a date,
(1) each March 31, June 30, September 30 and each December 31, (2) any date on
which a Change of Control occurs, and (3) any other date as the Committee in its
sole discretion may determine is appropriate for the proper administration of
the Plan will be a Valuation Date; however, in no event shall the Fair Market
Value of Stock be determined less often than once each calendar year.

 

 



--------------------------------------------------------------------------------



 



3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Awards, determine
the type, number and other terms and conditions (including, but not limited to,
any Stock ownership requirements that may be a condition of an Award), and all
other matters relating to, Awards, prescribe Award agreements (which need not be
identical for each Participant), adopt, amend and rescind rules and regulations
for the administration of the Plan, construe and interpret the Plan and Award
agreements and correct defects and ambiguities, supply omissions or reconcile
inconsistencies therein, and make all other decisions and determinations as the
Committee may deem necessary or advisable for the administration of the Plan.
(b) Manner of Exercise of Committee Authority. Any action of the Committee shall
be final, conclusive and binding on all persons, including the Corporation, its
subsidiaries, Participants, Beneficiaries, transferees under Section 8(b) hereof
or other persons claiming rights from or through a Participant, and
stockholders. The Committee shall exercise its authority only by a majority vote
of its members at a meeting or without a meeting by a writing signed by a
majority of its members. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Corporation or any subsidiary, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to grant Awards under the Plan or perform administrative functions to the extent
permitted under applicable law. The Committee may appoint agents to assist it in
administering the Plan.
(c) Limitation of Liability. The Committee and each member thereof shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any Executive Officer, other officer or employee
of the Corporation or a subsidiary, the Corporation’s independent auditors and
appraisers, consultants or any other agents assisting in the administration of
the Plan. Members of the Committee and any officer or employee of the
Corporation or a subsidiary acting at the direction or on behalf of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation with
respect to any such action or determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 8(c) hereof, the total number of shares of Stock reserved
and available for delivery in connection with Awards under the Plan shall be
2,500,000; provided, however, that the total number of shares of Stock with
respect to which ISOs may be granted shall not exceed 1,000,000. Any shares of
Stock delivered under the Plan shall consist of authorized shares.
(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award or,
in the case of an Award measured solely by the increase in value of shares of
stock settleable only in cash (such as cash-only SARs), the number of shares to
which the Award relates, exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award.
(c) Availability of Shares Not Delivered under Awards. Shares of Stock subject
to an Award under the Plan (i) which Award is canceled, expired, forfeited,
settled in cash or otherwise terminated without a delivery of shares to the
Participant, including the number of shares surrendered in payment of any taxes
relating to any Award, or (ii) which shares are repurchased by the Corporation
pursuant to Section 4(d), 4(e) or 7(b) hereof will again be available for Awards
under the Plan, except that if any such shares could not again be available for
Awards to a particular Participant under any applicable law or regulation, such
shares shall be available exclusively for Awards to Participants who are not
subject to such limitation.

 

 



--------------------------------------------------------------------------------



 



(d) Call Feature. Upon or after a Participant’s (or Stock holder’s) termination
of employment with the Corporation and all its affiliates, the Corporation or
DIUS may call all shares of Stock held by the Participant (or Stock holder). In
addition, the Committee may, in its sole discretion, require the Corporation or
DIUS to call shares of Stock. Subject to the following sentence, called shares
of Stock will be reacquired by the Corporation or DIUS as soon as practicable
after the call for an amount per share equal to (1) the Fair Market Value of a
share (determined pursuant to Section 2(k)(1) or 2(k)(2), as applicable) as of
the Valuation Date immediately preceding the date of the call if the call occurs
before the expiration of the period after the Valuation Date during which the
shares may be put to the Corporation or DIUS (in accordance with Section 4(e)
below), or (2) the Fair Market Value of a share (determined pursuant to
Section 2(k)(1) or 2(k)(2), as applicable) as of the Valuation Date following
the date of the call if the call occurs after the expiration of the period after
the preceding Valuation Date during which the shares may be put to the
Corporation or DIUS (in accordance with Section 4(e) below).
Notwithstanding the foregoing, (1) shares that have been held for six months or
less as of the date of a call will not be called as of that date, but will be
called on the date as of which the Stock holder has held the shares for six
months and one day for an amount equal to the amount determined in accordance
with the preceding paragraph, and (2) the Corporation or DIUS may, in the sole
discretion of the Committee, delay calling shares held by a Stock holder for
less than one year until the day after the first anniversary of the date on
which the Stock holder acquired such shares, in which case the shares will be
reacquired by the Corporation or DIUS for an amount determined in accordance
with the preceding paragraph; shares called other than in connection with
termination of employment will be called from each holder of Stock in proportion
to the holder’s total Stock holdings.
Notwithstanding the foregoing, the six month and one day holding period
described in this Section 4(d) shall not apply to outstanding RSUs that were
unvested as of December 26, 2008.
(e) Put Option. An individual who has acquired shares upon the exercise of an
Option or otherwise pursuant to the grant or settlement of an Award and has held
those shares for more than six months may put the shares back to the Corporation
(or, if directed by the Corporation, to DIUS), Shares may be put to the
Corporation (or, if directed by the Corporation, to DIUS) only during the 15-day
period beginning on the date on which valuation results are communicated to
Stock holders, and the Corporation (or, if directed by the Corporation, DIUS)
will pay to the Stock holder the Fair Market Value (determined pursuant to
Section 2(k)(1) or 2(k)(2), as applicable) determined as of the immediately
preceding Valuation Date. Notwithstanding the foregoing, the length of the put
period beginning on the date on which valuation results are communicated to
Stock holders may be modified by the Committee or the Corporation provided that
the change in put period does not represent a material and adverse change
affecting the Stock holders. Further, the President of the Corporation may, in
his or her complete discretion, announce additional terms and conditions
(including, but not limited to Stock ownership requirements, which additional
terms and conditions may be outside of a Participant’s original Award
documentation) that must be met before a Participant can exercise the put
option.
Notwithstanding the foregoing, the six month and one day holding period
described in this Section 4(e) shall not apply to outstanding RSUs that were
unvested as of December 26, 2008.
At the Corporation’s sole discretion, the amount the Corporation is required to
pay pursuant to the preceding sentence may be paid in (i) cash, (ii) a
promissory note (in substantially the form of the note attached hereto as
Appendix B) that requires payment over a period not to exceed five years with
interest each year at a rate equal to the rate paid on Treasury notes of similar
term and similar subordination plus the increment over that rate paid on
borrowings of similar term and similar subordination by Lincoln with such note
to be guaranteed by Lincoln (with a guaranty in substantially the form of the
agreement attached hereto as Appendix C), (iii) freely tradable shares of common
stock of Lincoln having a market value on the date of transfer to the employee
equal to the amount payable to the employee, or (iv) any combination of (i) and
(ii) or (i) and (iii).

 

 



--------------------------------------------------------------------------------



 



5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.
6. Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 8(e) and the
provisos therein), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant, terms permitting a Participant to make elections relating to his or
her Award and such other terms (including, but not limited to, Stock ownership
requirements) that are a condition of an Award. The Committee shall (subject to
Section 8(e) and the provisos therein) retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan. Except in cases in which the Committee is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
Delaware law, no consideration other than services may be required for the grant
(but not the exercise) of any Award.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock (as determined
under Section 2(k)(2)) on the date of grant of such Option.
(ii) Time and Method of Exercise. The Committee shall determine, at the date of
grant or thereafter, the time or times at which or the circumstances under which
an Option may be exercised in whole or in part (including based on completion of
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Stock (including Stock acquired in connection with the
exercise of an Option) or through a cashless exercise procedure, and the methods
by or forms in which Stock will be delivered or deemed to be delivered to
Participants.
(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. Anything in the Plan to the
contrary notwithstanding, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Code Section 422, unless the Participant has first requested the change
that will result in such disqualification.
(iv) Term of Options. The term of each Option shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or such shorter term as may be required in
respect of an ISO under Code Section 422).
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of a SAR shall
not be less than the Fair Market Value of a share of Stock on the date of grant
of such SAR. The Fair Market Value of a share shall determined under
Section 2(k)(1) or 2(k)(2), as applicable.
(ii) Other Terms. The Committee shall determine, at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including, without limitation, based on
achievement of performance goals and/or future service requirements), the method
of exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which any Stock payable will be delivered or deemed to be
delivered to Participants, whether or not a SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
Limited SARs that may only be exercised in connection with a Change of Control
or other events as specified by the Committee may be granted on such terms, not
inconsistent with this Section 6(c), as the Committee may determine. SARs and
Limited SARs may be either freestanding or in tandem with other Awards.

 

 



--------------------------------------------------------------------------------



 



(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including, without
limitation, based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Committee may determine
at the date of grant or thereafter. Except to the extent restricted under any
Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have the rights of a shareholder, including the right to
vote the Restricted Stock and the right to receive dividends thereon (subject to
any mandatory reinvestment or other requirement imposed by the Committee or
President as provided herein). During the restricted period applicable to the
Restricted Stock, subject to Section 8(b) below, the Restricted Stock may not be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited; provided
that the Committee may, in its discretion, in any individual case provide for
waiver in whole or in part of restrictions or forfeiture conditions relating to
Restricted Stock.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
uncertificated and shall be evidenced in such manner as the Committee or the
Corporation shall determine. If certificates representing Restricted Stock are
registered in the name of the Participant, the Committee may require that such
certificates bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, that DIUS retain physical
possession of the certificates, and that the Participant deliver a stock power
to DIUS, endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.
(e) Restricted Stock Units (“RSUs”). The Committee is authorized to grant RSUs
to Participants on the following terms and conditions:
(i) Grant and Restrictions. The Committee shall determine the number of RSUs to
be awarded to a Participant pursuant to an Award. RSUs shall be settled in Stock
only. RSUs shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times and under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in installments or otherwise, as the Committee may
determine at the date of grant or thereafter. A Participant who is granted RSUs
shall not have any of the rights of a shareholder, including the right to vote
Stock or the right to receive dividends thereon prior to any actual issuance of
Stock in settlement of the RSUs. During the restricted period applicable to the
RSUs, subject to Section 8(b) below, RSUs may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.

 

 



--------------------------------------------------------------------------------



 



(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, RSUs that
are at that time subject to restrictions shall be forfeited; provided that the
Committee may, in its discretion, in any individual case provide for waiver in
whole or in part of restrictions or forfeiture conditions relating to RSU.
(iii) Certificates for Stock. RSUs shall always be settled in Stock. Shares of
such Stock may be uncertificated and shall be evidenced in such manner as the
Committee or the Corporation shall determine.
(f) Cancellation and Rescission of Awards. Unless the Award agreement specifies
otherwise, the Committee may cancel any outstanding Award at any time, and the
Corporation shall have the additional rights set forth in Section 6(f)(iv)
below, if the Participant is not in compliance with all applicable provisions of
the Award agreement and the Plan including the following conditions:
(i) A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the President
of the Corporation or other senior officer designated by the Committee, is or
becomes competitive with the Corporation. For Participants whose employment has
terminated, the judgment of the President or other senior officer designated by
the Committee shall be based on the Participant’s position and responsibilities
while employed by the Corporation, the Participant’s post-employment
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation and the other organization or business, the effect on the
Corporation’s shareholders, customers, suppliers and competitors of the
Participant assuming the post-employment position and such other considerations
as are deemed relevant given the applicable facts and circumstances. A
Participant shall be free, however, to purchase as an investment or otherwise,
stock or other securities of such organization or business so long as they are
listed upon a recognized securities exchange or traded over-the-counter, and
such investment does not represent a greater than five percent equity interest
in the organization or business.
(ii) A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant either
during or after employment with the Corporation.
(iii) A Participant shall disclose promptly and assign to the Corporation all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.
(iv) Upon exercise, settlement, payment or delivery pursuant to an Award, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan. Failure to comply
with the provisions of this Section 6(f) prior to, or during the six months
after, any exercise, payment or delivery pursuant to an Award shall cause such
exercise, payment or delivery to be rescinded. The Corporation shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery; provided, however, that the Corporation may, in
its discretion, in any individual case provide for waiver in whole or in part of
compliance with the provisions of this Section 6(f). Within ten days after
receiving such a notice from the Corporation, the Participant shall pay to the
Corporation the amount of any gain realized or payment received as a result of
the rescinded exercise, payment or delivery pursuant to an Award. Such payment
shall be made either in cash or by returning to the Corporation the number of
shares of Stock that the Participant received in connection with the rescinded
exercise, payment or delivery. In the case of any Participant whose employment
is terminated by the Corporation and its subsidiaries without “cause” (as
defined in the Award agreement), however, a failure of the Participant to comply
with the provisions of Section 6(f)(i) after such termination of employment
shall not in itself cause rescission or require repayment with respect to any
Award exercised, paid or delivered before such termination.

 

 



--------------------------------------------------------------------------------



 



7. Change of Control. Unless otherwise provided in the Award agreement:
(a) In the event of a Change of Control of Lincoln, (i) any Award of an Option
or SAR carrying a right to exercise that was not previously exercisable and
vested shall become fully exercisable and vested as of the time of the Change of
Control of Lincoln and shall remain exercisable and vested for the balance of
the stated term of such Award without regard to any termination of employment by
the Participant, subject only to applicable restrictions set forth in Section
8(a) hereof and (ii) any restrictions and forfeiture conditions applicable to
any RSU or Restricted Stock granted under the Plan shall lapse and such Award
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 8(a) hereof, provided that a Change of Control
shall not accelerate payment of any such fully vested Award that is subject to
Code Section 409A unless such Change of Control also qualifies as a “change in
control event” as described under Code Section 409A(a)(2)(A)(v).
(b) In the event of a Change of Control of the Corporation or DIUS that occurs
within one year after shares are called in accordance with the provisions of
Section 4(d) from an individual other than an individual from whom the shares
are called as a result of the individual’s termination of employment, the
individual will receive a payment equal to the excess, if any, of the Change of
Control Price over the amount paid for a share of Stock pursuant to the call,
multiplied by the number of shares called from the individual. In the event that
a Change of Control of DIUS occurs in connection with a Change of Control of the
Corporation in which the Change of Control Price is set in a manner that does
not indicate a specific Change of Control Price for DIUS, such an individual
will receive a payment equal to the excess, if any, of the Fair Market Value of
a share (pursuant to Section 2(k)(1) or 2(k)(2), as applicable) as determined on
the most recent Valuation Date on or before the Change in Control of DIUS over
the amount paid for a share of stock pursuant to the call, multiplied by the
number of shares called from the individual. Any such payment under this Section
shall be paid in a lump sum as soon as practicable after the Change of Control,
but in no event later than thirty (30) days after the Change of Control.
8. General Provisions.
(a) Compliance with Legal and Other Requirements. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation may in the future be
listed or quoted, or compliance with any other obligation of the Corporation, as
the Committee may consider appropriate, and may require any Participant to make
such representations, furnish such information and comply with or be subject to
such other conditions as it may consider appropriate in connection with the
issuance or delivery of Stock or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations. The foregoing notwithstanding, in connection with a Change of
Control, the Corporation shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Change of Control.

 

 



--------------------------------------------------------------------------------



 



(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs and
SARs in tandem therewith) may be transferred to one or more Beneficiaries or
other transferees during the lifetime of the Participant, and may be exercised
by such transferees in accordance with the terms of such Option, but only if and
to the extent such transfers are permitted by the Committee pursuant to the
express terms of an Award agreement (subject to any terms and conditions which
the Committee may impose thereon). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, acquisition, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, non-reciprocal
inter-company transaction, dissolution or other similar corporate transaction or
event (including a material change in intercompany pricing methodologies)
affects the Stock such that an adjustment to outstanding Awards or the number of
shares of Stock held by a Participant or Stock holder is required to preserve
(or prevent enlargement of) the benefits or potential benefits intended at the
time of grant, then in such manner as the Committee deems equitable, an
appropriate adjustment must be made to any or all of (i) the number and kind of
shares of Stock (or other securities substituted for Stock as the Committee
determines) held by a Participant or Stock holder, (ii) the number and kind of
shares of Stock (or other securities substituted for Stock as the Committee
determines) which may be delivered in connection with Awards granted thereafter,
(iii) the number and kind of shares of Stock (or other securities substituted
for Stock as the Committee determines) subject to or deliverable in respect of
outstanding Awards and (iv) the exercise price, grant price or purchase price
relating to any Award and/or the Committee shall make provision for payment of
cash or other property in respect of any outstanding Award. In determining the
appropriate adjustment to be made, the Committee may take into account such
factors as it deems appropriate, including (x) the restrictions of applicable
law, (y) the potential tax consequences of an adjustment and (z) the possibility
that some Participants might receive an adjustment or a distribution of some
other benefit that is unintended, and in light of certain factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Awards, modify vesting dates, defer the delivery shares of Stock or
make other equitable adjustments. Any such adjustments shall also apply to Stock
held by a Participant or Stock holder that was acquired pursuant to the
exercise, payment, settlement or vesting of an Award. Any such adjustments to
outstanding Awards or the number of shares of Stock held by a Participant or
Stock holder will be effected in a manner that precludes enlargement of rights
and benefits under such Awards and will be made in a manner that will not be
treated under Code Section 409A as the grant of a new Option or SAR.
Adjustments, if any, and any determinations or interpretations, including any
determination of whether a distribution is other than a normal cash dividend,
made by the Committee shall be conclusive and binding. In addition, the
Committee is authorized (subject to Section 8(e) and the provisos therein) to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Corporation, any
subsidiary or any business unit, or the financial statements of the Corporation
or any subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Corporation,
any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant.
(d) Taxes. The Corporation and any affiliate is authorized to withhold from any
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Corporation and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock held more or less
than six months, or other property and to make cash payments in respect thereof
in satisfaction of a Participant’s tax obligations (not to exceed the minimum
statutorily required tax withholding), either on a mandatory or elective basis
in the discretion of the Committee.

 

 



--------------------------------------------------------------------------------



 



(e) Changes to the Plan and Awards. The Board, or the Committee acting pursuant
to such authority as may be delegated to it by the Board, may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan, provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of a Participant under any previously granted and outstanding Award. Any
adjustment pursuant to Section 8(c) hereof shall not be treated as materially
and adversely affecting the rights of a Participant or a Stock holder. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no Committee action may
materially and adversely affect the rights of such Participant under such Award.
Notwithstanding anything in the Plan to the contrary, if any right under this
Plan would cause a transaction to be ineligible for pooling of interest
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, the Committee may modify or adjust the right so that
pooling of interest accounting shall be available, including the substitution of
Stock having a Fair Market Value (determined pursuant to Section 2(k)(1) or
2(k)(2), as applicable) equal to the cash otherwise payable hereunder for the
right which caused the transaction to be ineligible for pooling of interest
accounting.
(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Corporation (including the right to vote shares of Stock or receive dividends)
unless and until the Participant is duly issued or transferred shares of Stock
in accordance with the terms of an Award.
(g) Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other compensation and incentive arrangements
for employees, agents and brokers of the Corporation and its subsidiaries as it
may deem desirable.
(h) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.
(i) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Delaware law, without giving effect to principles of conflicts
of laws, and applicable federal law.
(j) Plan Effective Date. The Plan was originally adopted by the Board effective
as of January 1, 2001, and was amended and restated by the Board effective as of
November 5, 2007.
(k) Code Section 409A. The Plan shall be operated and administered in such a way
that no Participants are subject to adverse tax consequences under Code
Section 409A. Accordingly, no action shall be taken under the Plan that would
result in such adverse tax consequences.

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
Market Transaction Approach to Valuation
General
The Market Transaction Approach is a “top down” approach to business valuation
which involves valuing a company based on the market valuation of entire
companies that have been sold or the prices at which significant interests in
companies have been transacted. Although each business entity may be regarded as
a unique income producing enterprise, the fair market values of DIUS can be
estimated by computing the multiples of various performance measures using
actual transaction prices paid for similar investment management companies.
Application
To estimate the respective fair market values of DIUS, an independent valuation
firm will consider three commonly applied valuation benchmarks in the asset
management industry: price to assets under management (“AUM”); price to
revenues; and, price to earnings before taxes, amortization and depreciation
(“EBITDA”). The sub-advised assets will be valued separately from the advised
assets, and the independent valuation firm may, in its judgment, apply different
median multiples to the sub-advised assets than used for the advised assets. In
addition, the independent valuation firm may, in its judgment, apply certain
non-operating assets and liabilities to adjust the valuation.
For the purposes of the Plan, the independent valuation firm will consistently
apply the following weightings to median multiples to arrive at estimates of
fair market value for DIUS:

          Benchmark   Weighting  
Price to AUM
    40.0 %
Price to Revenue
    20.0 %
Price to EBITDA
    40.0 %

 
Advantages

•  
Over time, semiannual updates of the Market Transaction Database will reflect
changes in the valuation multiples paid for investment management companies
  •  
Most weight given to valuation benchmarks displaying least variability,
mitigating potential of unreasonable estimates of value
  •  
Consideration given to all commonly used valuation benchmarks used to price
asset management businesses
  •  
Use of more than one benchmark multiple reduces volatility from market trends
and dilutes impact of pricing anomalies (e.g. recent premia paid by foreign
buyers)
  •  
No required adjustments for discounts/premia as all information impounded into
market data
  •  
Adds a degree of certainty and stability to valuation updates

 

 



--------------------------------------------------------------------------------



 



Fair Market Value Determinations in the Event of Certain Business Transactions

A.  
In the event of a sale transaction in which any material source of revenues
within the business of DIUS is not included in the sale, an appropriate
adjustment should be made by the appraiser using a methodology consistent with
those used in prior valuations.
  B.  
In the event of a “Change of Control” of Lincoln, the Fair Market Value of DIUS
shall be calculated in a manner that will take into account an allocable portion
of any control premium associated with the Change of Control of Lincoln. The
control premium percentage to be used for this purpose will be calculated by
comparing the average of the closing price of LNC stock for the 90 day period
preceding the announcement of such Change of Control with the actual Change of
Control purchase price. The announcement date to be used will be the date of the
initial announcement which precipitates the change of control. The Change of
Control premium percentage so computed will be applied to the Fair Market Value
of DIUS for the valuation applicable to the Lincoln Change of Control date.

Committee/Appraiser Coordination
In the event of any corporate transaction or any other event which the appraiser
reasonably believes should, in order to provide consistency and fairness, result
in an adjustment to the Fair Market Value or in an adjustment to the exercise
price, grant price, number of options or shares or other feature of the plan,
the appraiser shall consult with and coordinate with the Committee (see Section
8(c) of the Plan) to determine what adjustments are appropriate and that those
adjustments are correctly and consistently applied. Changes to the valuation
methodology shall be approved by the Committee.

 

 